Van Hoesen, J. —
Thomson’s letter to Haw shows clearly that Thomson expected Haw to procure the boxes and to induce some carpenter to build them by promising that the boxes would be paid for when the bill for them was presented at Thomson’s office.
If Haw was not to order the boxes, why did Thomsom refer to the presentation of a bill for them at his office ?
If Thomson intended merely to send to Haw a contribution towards the expense of Beyea’s canvass, there would have been no propriety in his saying any thing concerning the bill.
A request from Thomson to Haw to contract for the boxes and a promise by Thomson to pay not more than three dollars per district for the boxes furnished, appearing on the face of the letter, or being naturally implied by its terms, I think Haw had power to employ a carpenter to build the boxes, and that any carpenter, hired by Haw, who built the boxes, relying upon the promise contained in the letter, had the right to look to Thomson for his pay. It appears that the letter was handed by Haw to Egan, who then went on and finished the boxes.
Ho question is made respecting the delivery. I think the plaintiff, upon the evidence, made out a case, which, within the decisions hereinafter cited, entitled him to a verdict (Trustees of Hamilton College agt. Stewart, 1 N. Y., 581; Barnes agt. Perrine, 12 N. Y., 18; Van Rensselaer agt. Aiken, 44 N. Y., 126).
The judgment should be reversed, a new trial ordered, with costs to abide event.
Daly, O. J., concurred.
Judgment reversed.